DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment and declaration filed on 01/24/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 4, 5, 8-10, 12 and 19-23 are examined on the merits in this office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 5, 8-10, 12, 19 and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atwater (US 20100326598) in view of Bharti et al. (WO 2010077720 A2) and Elkins et al. (US 20070141362, already made of record).

Regarding claim 1, Atwater discloses an adhesive composition comprising a styrene-isoprene-styrene (SIS) block copolymer, hydrocarbon resin (modifying agent), and a VOC-exempt solvent system comprising solvents such as acetone, methyl acetate, t-butyl acetate, parachlorobenzotrifluoride, and/or others (Atwater Paras 16, 17), i.e. non-aqueous. The composition comprises 30 to 70 wt% of styrene-isoprene-styrene block copolymer (see paragraph 0013). Atwater discloses a solids content of at least 25 wt% or even 45 wt% (Atwater Para 18), i.e. less than 75 wt% or 55 wt% solvent. Atwater discloses the adhesive comprises amounts of non-exempt VOC of less than 18 wt% of the composition (Atwater Para 28). Atwater discloses the hydrocarbon resin provides tack, i.e. is a tackifying resin (Atwater Paras 25, 26).
Atwater does not disclose the solvent system comprising hexamethyldisiloxane.
Bharti discloses an adhesive aerosol comprising a block copolymer (Bharti Page 4 Lines 10-20 Pages 15-16 Lines 31-5), the block copolymer comprising at least one A block that may comprise aromatic vinyl group monomers such as styrene monomers, and further comprises additional blocks and which may comprise other monomers including conjugated diene group monomers (butadiene and/or isoprene) or olefin group monomers (ethylene and/or propylene) (Bharti Pages 5-6 Lines 13-31). Bharti discloses the composition comprises a solvent that has sufficient vapor pressure (i.e. is volatile), such as combinations including exemplary organic (non-aqueous) non-VOC solvents methyl acetate, acetone, and/or methylated siloxanes (Bharti Pages 14-15 Lines 7-4). Thus Bharti discloses volatile siloxanes. Bharti discloses using less than 90 wt % or less than 55 wt% of solvent (Bharti Page 14 Lines 16-18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a solvent blend including the methylated siloxane (volatile siloxane) since Bharti teaches that methylated siloxane is an exemplary organic (non-aqueous) non-VOC solvents (Bharti Pages 14-15 Lines 7-4). Accordingly, Atwater in view of Bharti disclose the solvent system comprising methyl acetate and methylated siloxane.
Atwater in view of Bharti does not disclose a specific amount of methylated siloxane, i.e. volatile siloxane, such as 10 to 40 wt% or 5 to 40 wt%.
However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Thus for a two-solvent blend including methylated siloxane, given that Atwater in view of Bharti discloses an adhesive composition of less than 75 wt% or 55 wt% solvent (Atwater Para 18), the amount of methylated siloxane may be about 37 wt % or less.
Atwater in view of Bharti et al. does not disclose the solvent system comprising methylated siloxane such as hexamethyldisiloxane.
Elkins discloses volatile siloxanes may have the formula R1(R12SiO)xSiR13 where x can be 1 to 10 and R1 may be all the same or different and be alkyl or alkoxy groups with 1 to 10 carbon atoms (Elkins Para 17). Accordingly, when x is 1 and R1 is alkyl group with one carbon atom, i.e. R1 is CH3, the volatile siloxane is hexamethyldisiloxane.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose hexamethyldisiloxane as methylated siloxane in Atwater in view of Bharti et al., in order to gain the benefit of sufficient volatility as taught by Elkins (Elkins Para 17).
Accordingly, Atwater in view of Bharti et al. and Elkins disclose the solvent system comprising hexamethyldisiloxane and methyl acetate.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Regarding claims 4, 5, Atwater in view of Bharti does not require volatile organic compounds and preferably comprises amounts of non-exempt VOC of less than 18 wt% of the composition (Atwater Para 28).

Regarding claims 8-10, Atwater discloses the adhesive composition may be applied using standard techniques (Atwater Para 19).
Atwater does not disclose application by spraying.
Bharti discloses spraying is a known method of application (Bharti Page 1 Lines 8-15). Bharti discloses known implementations of a spray adhesive are known and include propellants such as liquefied gas, compressed gas, or combinations thereof (Bharti Page 15 Lines 5-19). 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the adhesive as a spray adhesive including a propellant as taught by Bharti, since Bharti teaches spray adhesives are a standard adhesive application technique useful for a variety of substrates (Bharti Page 15 Lines 18-20, Page 16 Lines 19-22).

Regarding claims 12 and 21-23, Atwater disclose the non-aqueous composition as set forth above.  Atwater discloses bonding a first surface to a second surface by applying the adhesive (Atwater Para 15).
Atwater discloses the adhesive composition may be applied using standard techniques (Atwater Para 19).
Atwater does not disclose application by spraying.
Bharti discloses spraying is a known method of application (Bharti Page 1 Lines 8-15). Bharti discloses known implementations of a spray adhesive are known and include propellants such as liquefied gas, compressed gas, or combinations thereof (Bharti Page 15 Lines 5-19). 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the adhesive as a spray adhesive including a propellant as taught by Bharti, since Bharti teaches spray adhesives are a standard adhesive application technique useful for a variety of substrates (Bharti Page 15 Lines 18-20, Page 16 Lines 19-22).

Regarding claims 19-20, Atwater in view of Bharti and Elkins discloses liquefied gas propellants may be dimethyl ether, C1-C4 alkanes, hydrochlorofluorocarbons, hydrofluorocarbons, or combinations thereof (Bharti Page 15 Lines 5-19).

Response to Arguments
Applicant's declaration and arguments filed 01/24/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants submit declaration and argue about unexpected results.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) there is no data at lower end (3 wt%) and upper end (40 wt%) of amount of styrene-containing block copolymer, (ii) there is no data at lower end (7 wt%) and upper end (40 wt%) of amount of hexamethyldisiloxane, (iii) there is no data at lower end (25 wt%) and upper end (75 wt%) of amount of methyl acetate, (iv) there is no data at  upper end (25 wt%) of amount of volatile organic compound (Chex), and (v) the examples recite specific modifying agent in specific amount, while the present claim has broad recitation of modifying agent in any amount.
Regarding (i), given that there is data at lower end (3.8 wt%) and upper end (39.6 wt%) of amount of styrene-containing block copolymer, the claims can be amended accordingly or declaration stating that same properties and results would be obtained for 3 wt% and 40 wt% of amount of styrene-containing block copolymer can be provided.
Regarding (ii), given that there is data at lower end (7.6 wt%) and upper end (39.6 wt%) of amount of hexamethyldisiloxane, the claims can be amended accordingly or declaration stating that same properties and results would be obtained for 7 wt% and 40 wt% of amount of hexamethyldisiloxane can be provided.
Regarding (iii), given that there is data at lower end (25.5 wt%) and upper end (75.5 wt%) of amount of methyl acetate, the claims can be amended accordingly or declaration stating that same properties and results would be obtained for 25 wt% and 75 wt% of amount of methyl acetate can be provided.
Regarding (iv), given that there is data at upper end (24.5 wt%) of amount of volatile organic compound (CHex), the claims can be amended accordingly or declaration stating that same properties and results would be obtained for 25 wt% of amount of volatile organic compound (CHex) can be provided.
Regarding (v), declaration stating that same properties and results would be obtained for any modifying agent (a tackifying resin and a plasticizing agent) in any amount can be provided. While the applicants provide examples, these are limited to a few types of modifying agents (tackifiers and plasticizers) in few amounts.
Further, given that Atwater in view of Bharti and Elkins disclose the non-aqueous composition and solvent system identical to that presently claimed, it is inherent or obvious that Atwater in view of Bharti and Elkins will exhibit results similar to the present invention.

In light of amendments, claim objections are withdrawn.
In light of amendments, 112 second paragraph rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787